Citation Nr: 1339988	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  10-29 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 1968, from March 1986 to May 1988, from January 1991 to March 1991, and from July 1991 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Department of Veterans Affairs Regional Office (RO) in Des Moines, Iowa.  

The Veteran testified at a hearing before the underlying Acting Veterans Law Judge at the RO in Des Moines, Iowa in May 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

In April 2012, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran's bilateral hearing loss was not incurred in or caused or permanently aggravated by his active military service, to include any injury or event therein.



CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection for certain chronic conditions, including an organic disease of the nervous system, may also be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Sensorineural hearing loss is considered by VA to be an organic disease of the nervous system and is thus subject to presumptive service connection under 38 CFR § 3.309(a).  M21-1MR III.iv.4.B.12.a.  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

The Veteran testified at his May 2011 Board hearing that he served as a gunner's mate.  He stated that he was exposed to noise from the firing of the gun he was part of the crew for as well as nearby guns.  He said other than sometimes putting cotton in his ears he used no hearing protection.  He cited to one approximately five month period in 1968 and 1969 during which his unit was recognized for firing more than fifty nine thousand rounds.  He testified he was present for all of the firing.

The Veteran also submitted a lay statement from a sailor he stated that he served with during Vietnam recounting that both men were exposed to loud noise from firing guns without ear protection.

The Veteran's wife further testified at the May 2011 Board hearing that the Veteran complained of tinnitus immediately after returning from Vietnam.  She said she also began noticing after his return that he often did not hearing her talking, which she explained she at first attributed to "selective hearing" rather than hearing loss.

The Veteran testified that he was not exposed to acoustic trauma in service in the 1980s but in the 1990s he was again exposed to noise from guns firing and ship noise.  In his civilian occupation as a plumber working at construction sites, the Veteran testified he had been exposed to some loud noise, although not comparable to a gun firing, and always with hearing protection.

Service treatment records reflect that the Veteran passed whisper tests in September 1974, September 1978, November 1983, December 1984, and November 1985.  He also denied hearing loss on accompanying report of medical history forms on each of those dates (with the exception of September 1974 for which no medical history form is included in the Veteran's file).  He additionally denied hearing loss on report of medical history forms in September 1975, August 1981, and September 1982.  An August 1981 examination notes "ok" for audiometer testing from 250 Hz to 2000 Hz.  No audiometer testing with measurements is of record from prior to 1986.

In August 1986 service treatment records show the Veteran was diagnosed with high frequency hearing loss.  An examination showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
30
30
40
LEFT
20
35
40
30
30

Audiological examinations in April 1988 and March 1991 also showed bilateral high frequency hearing loss.

The Veteran was afforded a VA audiometric examination in August 2008 at which he was diagnosed with sensorineural hearing loss.  The examiner opined that it was less likely than not that the Veteran's hearing loss was related to his military noise exposure.  The examiner explained that the Veteran's hearing loss shown in 1986 did not shift during his subsequent military service.  The examiner noted the Veteran's report of occupational noise exposure as a plumber and recreational noise exposure.

The Veteran was afforded another VA audiometric examination in February 2010 at which the examiner also opined that it was less likely than not that the Veteran's hearing loss was related to noise exposure during military service.  The examiner explained that there is no evidence of hearing loss until 18 years after the Veteran's first separation from service, there is no significant threshold shift in the Veteran's hearing during other periods of active duty, and the Veteran's relatively flat configuration of hearing loss is atypical of noise-induced hearing loss.

The examiner noted that the Veteran reported that he first noticed hearing loss around 1986, but that other people complained about his hearing some 40 years prior to the date of examination.

In July 2010 the Veteran underwent a private audiological examination.  The examiner stated that it was not possible to determine if the Veteran's hearing loss is due to noise exposure in service.

In June 2012 the Veteran underwent another VA examination.  The examiner opined that it was less likely than not that the Veteran's hearing loss was a result of military service.  In explaining her opinion, the examiner noted that the Veteran's hearing loss was not discovered until 1986, the Veteran did not notice hearing changes prior to 1986 (or 1978 as indicated on his claim form), the Veteran's wife's testimony indicates that the Veteran's hearing loss was more gradual than immediately following his first release from active duty, and the Veteran was exposed to extensive noise exposure following his first period of active duty.

The examiner stated that workers often overestimate their use of hearing protection; many do not use the devices property, and even when used hearing protection does not eliminate the risk of noise damage.  The examiner also stated that a person can be exposed to loud sounds and not suffer permanent hearing damage.

The examiner stated that the slow deterioration of the Veteran's hearing from 1991 to 2012 suggests that the cause of his hearing loss is more likely to be civilian occupational noise exposure or presbycusis (age-induced hearing loss).

The examiner further opined that given the audiograms showing no change in hearing following the Veteran's periods of active military service in the 1980s and 1990s, it is less likely than not that his hearing loss was permanently aggravated or worsened as a result of either of those periods of service.

After consideration of all the relevant lay and medical evidence, the Board finds that a preponderance of the evidence is against finding that the Veteran's current hearing loss is due to his active duty service.

First, due to a lack of audiological testing prior to 1986, specifically in service, upon discharge, or within one year of discharge, the Board cannot find that the Veteran's sensorineural hearing loss manifested to a compensable degree within one year following separation from service; therefore, he is not entitled to presumptive service connection.

With regard to direct service connection, the Board concedes that the Veteran's military occupation would have exposed him to loud noise, particularly from gunfire, and finds the Veteran's description of the noise he was exposed to during service to be competent and credible.  However, to be entitled to service connection, the evidence must also show that the Veteran's hearing loss is due to that in-service noise exposure.

In the 18 years between the Veteran's 1968 discharge from service and his first diagnosis of hearing loss in 1986 the only available hearing testing, five whispered tests and the August 1981 audiometer testing, does not suggest the Veteran had hearing loss at that time.  Further, the Veteran repeatedly denied having hearing loss during that time.  Even in connection with his claim, the Veteran himself has stated he did not notice hearing loss immediately after his discharge from his first period of active service.  The Veteran's wife has testified that she recalls the Veteran complaining of tinnitus immediately after his discharge, but suggested in her hearing testimony that the Veteran's  hearing loss may have had a more gradual onset, or at least that she did not identify hearing loss immediately upon his discharge from service.  Rather, she suggested that upon reflection she recognizes earlier hearing loss.  While the Board finds the Veteran's wife is competent to report her lay observations of the Veteran's hearing, to the extent that she has testified that the onset of his hearing loss was contemporaneous with his discharge from service, the Board finds that her recollection may not be accurate given the interval of more than 40 years.

Further, no medical opinion evidence is of record supporting that the Veteran's hearing loss is a result of his active service.  Specifically, the June 2012 VA examiner who examined the Veteran and reviewed his claims file, including lay statements, opined that the Veteran's hearing loss is more likely due to his civilian occupation and/or presbycusis.

Finally, although the Board again finds the Veteran competent and credible to testify to his noise exposure during active duty in the 1990s and finds that his description of being exposed to loud noise is consistent with the Veteran's military occupation; the Board finds the evidence does not support that his later periods of active service permanently aggravated his already existing hearing loss.

The evidence establishes that the Veteran was diagnosed with bilateral hearing loss in 1986.  He has stated that during his second period of active duty from March 1986 to May 1988 he was not exposed to loud noise.  However, he has contended that he was exposed to noise during active duty in 1991.  The June 2012 VA examiner explained that audiological testing in 1988 and 1991 did not show a shift in hearing thus it is less likely than not that the Veteran's hearing loss was permanently aggravated as a result of those periods of active service.

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for hearing loss.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in June 2008, prior to the initial adjudication of the increased rating claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

Also, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the may 2011 Board hearing, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed hearing loss.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records and the Veteran submitted a private audiological examination.  The Veteran also submitted lay statements, including a statement by a fellow servicemember.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded three VA medical examinations, including most recently in June 2012.  The examiner, a medical professional, obtained an accurate history and listened to the Veteran's assertions.  The examiner provided the Board with the requested medical opinions and supporting rationale.  The Board does not find that the examiner's opinion was based on an inaccurate factual premise, including with regard to interpretation of the testimony of the Veteran's spouse.  Therefore, the Board finds that the examination is adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.


ORDER

Service connection for hearing loss is denied.



____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


